 CLEARTEX CO.Cleartex Co. and Teamsters Local 837, IndustrialWorkers Union, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 4-CA-10852September 9, 1980DECISION AND ORDERUpon a charge filed on February 8, 1980, byTeamsters Local 837, Industrial Workers Union, a/w International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,herein called the Union, and duly served on Clear-tex Co., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 4, issued a com-plaint and notice of hearing on March 21, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(l) and (5) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding. Re-spondent failed to file any answer to the complaintand the time for said filing under the Board's Rulesand Regulations expired on April 3, 1980.On June 10, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 12, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent didnot file a response to the Notice To Show Cause.On June 26, 1980, counsel for the General Counselsubmitted a Supplement to Motion for SummaryJudgment, in which it was noted that an answer tothe complaint was received by Region 4 on June 9,1980. Respondent, however, did not file a certifi-cate of service indicating that the answer had beenfiled with the other parties. The answer was re-ceived after the date on which General Counselhad forwarded the Motion for Summary Judgmentbut I day before the Board received the motion onJune 10, 1980. In its supplemental motion, GeneralCounsel asserts that Respondent did not set forthan explanation for its untimely answer and, more-over, there was no showing that the answer wasserved on others required to be served. According-ly, counsel for the General Counsel submits that itsMotion for Summary Judgment should be granted.Upon the entire record in this proceeding, theBoard makes the following:252 NLRB No. 7Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent on March 21, 1980, specifically statesthat unless an answer to the complaint was filedwithin 10 days from the service thereof "all of theallegations in the complaint shall be deemed to beadmitted true and may be so found by the Board."As noted above, Respondent filed an untimelyanswer, over 2 months after the deadline set forfiling, Respondent offered no explanation for itsuntimely answer, and Respondent did not respondto the Notice To Show Cause. No good cause tothe contrary having been shown, and in accord-ance with the rules set forth above, the allegationsof the complaint are deemed to be admitted andare found to be true. Accordingly, we grant theGeneral Counsel's Motion for Summary Judg-ment. 'On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Pennsylvania corporation engaged in themanufacture and nonretail sale of plastic productsfrom its 1730 North Fifth Street, Philadelphia,Pennsylvania, facility. During the past year, in thecourse and conduct of its business operations, Re-spondent sold and shipped products valued inexcess of $50,000 directly to points located outsidethe Commonwealth of Pennsylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materiali Edwin D Chapman d/b/a Day-Ti Construction Company, 249 NLRB1095 (198().37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESWith respect to the unfair labor practices, thecomplaint alleges in substance that since on orabout February 26, 1969, and at all times materialherein, Respondent has recognized the Union asthe exclusive collective-bargaining representativeof Respondent's employees in a unit consisting ofall production and maintenance employees em-ployed by Respondent at its 1730 North FifthStreet, Philadelphia, Pennsylvania, facility, a unitwhich is appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act. Such recognition has been embodied insuccessive collective-bargaining agreements, themost recent of which is effective by its terms forthe period March 26, 1979, to March 25, 1982. TheUnion by virtue of Section 9(a) of the Act hasbeen, and is, the exclusive representative of the em-ployees in the unit described above for the purposeof collective bargaining with respect to rates ofpay, wages, hours of employment, and other termsand conditions of employment. The complaint fur-ther alleges that on or about February 4, 1980, Re-spondent terminated its business operations andsince such time has failed and refused, and contin-ues to fail and refuse, to bargain with the Unionconcerning the effects of the termination.Accordingly, we find that Respondent, by theacts described above and by each of said acts, hasengaged in, and is now engaging in, unfair laborpractices affecting commerce within the meaningof Section 8(a)(l) and (5) and Section 2(6) and (7)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom, and from like or relatedconduct, and that it take certain affirmative actionto effectuate the policies of the Act. We havefound specifically that Respondent has violatedSection 8(a)(1) and (5) by its failure to bargainabout the effects of terminating its business oper-ations. As a result of Respondent's unlawful failureto bargain about such effects, the employees havebeen denied an opportunity to bargain throughtheir contractual representative at a time when Re-spondent was still in need of their services, and ameasure of balanced bargaining power existed.Meaningful bargaining cannot be assured untilsome measure of economic strength is restored tothe Union. A bargaining order alone, therefore,cannot serve as an adequate remedy for the unfairlabor practices committed.Accordingly, we deem it necessary, in order toeffectuate the purposes of the Act, to require Re-spondent to bargain with the Union concerning theeffects of its decision to terminate its business oper-ations at its 1730 North Fifth Street, Philadelphia,Pennsylvania, facility, and we shall include in ourOrder a limited backpay requirement2designedboth to make whole the employees for losses, ifany, suffered as a result of the violation and to re-create in some practicable manner a situation inwhich the Union's bargaining position is not entire-ly devoid of economic consequences for Respond-ent. We shall do so in this case by requiring Re-spondent to pay backpay to its employees in amanner similar to that required in TransmarineNavigation Corporation and its Subsidiary, Interna-tional Terminals, Inc., 170 NLRB 389 (1968). Thus,Respondent shall pay employees backpay at therate of their normal wages when last in Respond-ent's employ from 5 days after the date of this De-cision and Order until the occurrence of the earli-est of the following conditions: (1) the date Re-spondent bargains to agreement with the Union onthose subjects pertaining to the effects of the clos-ing of Respondent's 1730 North Fifth Street, Phila-delphia, Pennsylvania, facility on unit employees;(2) a bona fide impasse in bargaining; (3) theUnion's failure to request bargaining within 5 daysof this Decision's issuance or to commence negotia-tions within 5 days of Respondent's notice of itsdesire to bargain with the Union; or (4) the Union's2 We have indicated that backpay orders are appropriate means of re-medying 8(a)(5) violations of the type involved herein, even where suchviolations are unaccompanied by a discriminatory shutdown of oper-ations. Cf. Roval Plating and Polishing Co., Inc., 148 NLRB 545, 548(1964), and cases cited therein.38 CLEARTEX CO.subsequent failure to bargain in good faith; but inno event shall such sums paid to any of these em-ployees exceed the amount each would haveearned as wages from February 4, 1980, the dateon which Respondent terminated its business oper-ations, to the time they secured equivalent employ-ment elsewhere, or the date on which Respondentshall have offered to bargain, whichever occurssooner; provided, however, that in no event shallthis sum be less than these employees would haveearned for a 2-week period at the rate of theirnormal wages when last in Respondent's employ.Backpay shall be based upon earnings which theterminated employees would normally have re-ceived during the applicable period, less any net in-terim earnings, and shall be computed on a quarter-ly basis in the manner set forth in F. W WoolworthCompany, 90 NLRB 289 (1950), with interest there-on computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).3The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent, Cleartex Co., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Teamsters Local 837, Industrial WorkersUnion, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production and maintenance employeesemployed by Respondent at its 1730 North FifthStreet, Philadelphia, Pennsylvania, facility consti-tute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since on or about February 26, 1969, theabove-named labor organization has been and nowis the exclusive representative of all employees inthe aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5. By failing and refusing on or about February4, 1980, and at all times thereafter, to bargain col-lectively with the above-named labor organizationas the exclusive bargaining representative of all theemployees of Respondent in the appropriate unit,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.a See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).Member Jenkins continues to adhere to his dissent in Olympic MedicalCorporation. 250 NLRB No. 11 (1980), with respect to he computation ofinterest on backpay6. By the aforesaid refusal to bargain as de-scribed in section III, above, Respondent has inter-fered with, restrained, and coerced, and is interfer-ing with, restraining, and coercing, employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Cleartex Co., Philadelphia, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing and refusing to bargain with Team-sters Local 837, Industrial Workers Union, a/w In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive collective-bargaining representative of allemployees in the appropriate unit described below,concerning the effects on said employees of its de-cision to terminate business operations at its 1730North Fifth Street, Philadelphia, Pennsylvania, fa-cility, on or about February 4, 1980. The appropri-ate unit is:All production and maintenance employeesemployed by the Respondent at its 1730 North5th Street, Philadelphia, Pennsylvania, facility.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make whole production and maintenance em-ployees employed by Respondent at its 1730 NorthFifth Street, Philadelphia, Pennsylvania, facility bypaying them their normal wages for the period setforth in this Decision and Order.(b) Recognize and, upon request, bargain collec-tively with the above-named labor organization asexclusive representative of the aforesaid employees,with respect to the effects on such employees of itsdecision to terminate business operations, andreduce to writing any agreement reached as aresult of such bargaining.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Mail an exact copy of the attached noticemarked "Appendix"4to Teamsters Local 837, In-dustrial Workers Union, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, and to all production andmaintenance employees employed by the Employerat its 1730 North Fifth Street, Philadelphia, Penn-sylvania, facility; and post at such facility, or anyother facility to which it has subsequently moved,copies of the attached notice marked "Appendix."Copies of said notice, on forms provided by theRegional Director for Region 4, after being dulysigned by its authorized representative, shall bemailed immediately upon receipt thereof, as hereindirected.(e) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT fail and refuse to bargainwith Teamsters Local 837, Industrial WorkersUnion, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive repre-sentative of our employees in the appropriateunit described below concerning the effects ofour decision to terminate our business oper-ations on all production and maintenace em-ployees employed at out 1730 North FifthStreet, Philadelphia, Pennsylvania, facility.The appropriate unit is:All production and maintenance employeesemployed by us at our 1730 North 5thStreet, Philadelphia, Pennsylvania, facility.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain collectivelywith Teamsters Local 837, Industrial WorkersUnion, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, with respect to the effectsof our decision to terminate our business oper-ations on all production and maintenance em-ployees employed at our 1730 North FifthStreet, Philadelphia, Pennsylvania, facility, andreduce to writing any agreement reached as aresult of such bargaining.WE WILL make whole all production andmaintenance employees employed at our 1730North Fifth Street, Philadelphia, Pennsylvania,facility for any loss of pay they may have suf-fered as a result of our failure to bargain aboutthe effect of the termination of our facility inPhiladelphia, Pennsylvania, for the period de-cided by the National Labor Relations Board,with interest.CLEARTEX CO.40